Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 8-20-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

2.	The terminal disclaimer filed on 8-20-21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,462,952 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,074,989 to Leyns et al. in view of U.S. Patent Application Publication No. 2011/0211733 to Schwarz and further in view of U.S. Patent Application Publication No. 2015/0027041 to Redden.
Referring to claim 1, Leyns et al. discloses a method of optimizing the stand of a planted crop comprising, capturing a first image – see via 116, of an individual plant in an area – see at 116,126 in figures 1b-1c, predicting a productivity of the individual plant based on a physical characteristic of the individual plant in the first image – see the image analysis device and screening device detailed in column 11 line 4 to column 12 line 11 for determining the plant height, weight, biomass, color, number of leaves and presence of flowers, the productivity of the individual plant relating to a yield of the individual plant – see column 11 line 4 to column 12 line 11 where physical parameters of the individual plant can be related to plant yield, and removing the individual plant if the predicted productivity is less than a threshold productivity – see column 30 lines 14-41 where the plant can be removed based on analysis of the physical characteristics related to plant yield. Leyns et al. does not disclose the plant is in a field. Schwarz does disclose taking images of plants in a field and removing plants from the field – see figures 1-6 and paragraphs [0110] thru [0111] and paragraphs [0116] thru [0120]. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Leyns et al. and use the method on plants in other areas including in a field as disclosed by Schwarz, so as to yield 
Referring to claim 4, Leyns et al. as modified by Schwarz and Redden further discloses the characteristic of the first image comprises a leaf orientation – see for example column 11 lines 16-62 of Leyns et al.
Referring to claim 5, Leyns et al. as modified by Schwarz and Redden further discloses the characteristic of the first image comprises a leaf length – see for example column 11 lines 16-62 of Leyns et al.
Referring to claim 6, Leyns et al. as modified by Schwarz and Redden further discloses the characteristic of the first image comprises a leaf width – see for example column 11 lines 16-62 of Leyns et al.

Referring to claim 9, Leyns et al. as modified by Schwarz and Redden further discloses the first image is captured by a first camera positioned to the side of the individual plant – see at 184 in figure 1a and column 28 lines 44-48 of Leyns et al., and wherein the first camera – at 7, is supported by an imaging implement – at 3, configured to traverse the field – see figure 1 of Schwarz. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Leyns et al. as modified by Schwarz and Redden and use the method on plants in other areas including in a field as disclosed by Schwarz, so as to yield the predictable result of enhancing plant growth and yield in any area as desired.
Referring to claim 10, Leyns et al. as modified by Schwarz further discloses a second image of the individual is captured by a second camera – at 138, wherein the second camera captures the second image simultaneously with the first image – see figure 1a and column 28 lines 44-50 of Leyns et al., and wherein the second camera is supported by the imaging implement – see multiple imaging devices – at 7 supported by the implement – at 3 in figure 2 of Schwarz. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Leyns et al. as modified by Schwarz and Redden and use the method on plants in other areas including in a field as disclosed by Schwarz, so as to yield the predictable result of enhancing plant growth and yield in any area as desired.
Referring to claim 11, Leyns et al. as modified by Schwarz and Redden further discloses a second image of the individual is captured by a second camera, wherein the second image .
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leyns et al. as modified by Schwarz and Redden as applied to claim 1 above, and further in view of U.S. Patent No. 2010/0046827 to Anderson.
Referring to claim 2, Leyns et al. as modified by Schwarz and Redden does not disclose the predicted productivity is related to a predicted number of ears produced by the plant. Anderson does disclose predicted plant productivity is related to a predicted number of ears produced by the plant (One collection method cuts or otherwise separates or removes a section of the starting bundle (FIG. S, step 92). This set of separated pieces of the starting bundle comprise a sample of the bundle, Para. [0060], use the count of silks from the sample to estimate total yield of an ear or plant), Para. [0176]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Leyns et al. as modified by Schwarz and Redden to include the predicted productivity is related to a predicted number of ears produced by said plant as taught by Anderson. The motivation would have been to determine whether a particular plant is a good candidate for continued development (Anderson, Para. [0007]).
Referring to claim 3, Leyns et al. as modified by Schwarz, Redden and Anderson further discloses the predicted number of ears is based on the relative characteristics of two adjacent plants – see determining plant physical characteristics and productivity of adjacent plants in column 11 line 4 to column 12 line 11 of Leyns et al. and see predicting the number of ears of the plant detailed by Anderson as related to claim 2. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Leyns et al. as .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leyns et al. as modified by Schwarz as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0286833 to Kaprielian.
Referring to claim 8, Leyns et al. as modified by Schwarz and Redden does not disclose the characteristic of the first image comprises a distance between nodes of a corn plant. Kaprielian does disclose the characteristic being a distance between nodes of a corn plant (The stem auxanometer is a device that automatically measures the changing distances between nodes, Para. [0264]; The present invention has been successfully employed with a wide variety of plants, including...com, Para. [0293]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Leyns et al. as modified by Schwarz and Redden to include the distance between nodes of a com plant as taught by Kaprielian. The motivation would have been to determine the yield of the com plant (Kaprielian, Para. [0264]).

Response to Arguments

4.	Regarding the non-statutory double patenting rejections of claims 1-11, applicant’s terminal disclaimer filed 8-20-21 obviates the rejections detailed in the last office action dated 5-25-21.
	Regarding the prior art rejections of claim 1, applicant’s claim amendments and remarks/arguments dated 8-20-21 obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 5-25-21. However, applicant’s claim amendments dated 8-20-21 necessitates the new grounds of rejection detailed earlier in paragraph 3 of this office action. Further, the Leyns et al. reference US 9074989 discloses predicting a productivity of the individual plant based on a physical characteristic of the individual plant in the first image – see the image analysis device and screening device detailed in column 11 line 4 to column 12 line 11 for determining the plant height, weight, biomass, color, number of leaves and presence of flowers, the productivity of the individual plant relating to a yield of the individual plant – see column 11 line 4 to column 12 line 11 where physical parameters of the individual plant can be related to plant yield, and removing the individual plant if the predicted productivity is less than a threshold productivity – see column 30 lines 14-41 where the plant can be removed based on analysis of the physical characteristics related to plant yield.
	Regarding the prior art rejections of claims 2-11, applicant relies upon the same arguments with respect to parent claim 1 discussed earlier.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVID J PARSLEY/Primary Examiner, Art Unit 3643